DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 28, 2022 has been entered.

Status of Claims
Claims 1, 3-6, 8, 10-13, 15, and 17-19 have been amended in the response filed June 28, 2022.
Claims 1-20 are pending.
Claims 1-20 are rejected.
Detailed rejections begin on page 3.
Response to Arguments begins on page 30.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 17 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 17 recites: “identifying one or more shopping list items of the plurality of current inventory items from the recipe” in lines 5-6. This limitation renders the claim indefinite because it is unclear how the one or more shopping list items of the plurality of current inventory items are identified from the recipe. The plurality of current inventory items are associated with the inventory image rather than the shopping list image comprising the recipe, so it is unclear how the one or more shopping list items recited in claim 17 can have characteristics of the plurality of current inventory items and the recipe. Therefore, claim 17 is rejected.
For purposes of examination, Examiner will interpret “identifying one or more shopping list items of the plurality of current inventory items from the recipe” as “identifying one or more shopping list items of the plurality of shopping list items from the recipe,” consistent with the similar claim limitations recited in claims 3 and 10.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG” test the claims are directed to statutory categories. Specifically, the method, as claimed in claims 1-7, is directed to a process. 
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites the abstract idea of shopping route planning. Specifically, claim 1 recites the abstract idea of: 
identifying a plurality of shopping list items to generate a shopping list for a user;
processing an inventory image to identify a plurality of current inventory items located in an inventory of the user;
updating the shopping list according to the plurality of current inventory items by removing or reducing an amount of at least one item of the plurality of shopping list items in the shopping list based on an identified amount of the at least one item in the inventory image;
determining user settings for generating a shopping route from a user shopping profile, wherein the user settings comprise a general user setting for shopping routes and a current user setting for a current shopping trip in a shopping environment, wherein the general user setting comprises at least one store section to avoid, and wherein the current user setting comprises an amount of time to spend in the shopping environment;
generating the shopping route through the shopping environment using the updated shopping list, the determined user settings, and a community updated map for the shopping environment comprising community source location for a plurality of products in the shopping environment; and
during a user traversal of the shopping route in the shopping environment, updating the community updated map with map updates received from the user comprising at least one location for a product in the shopping environment.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, claim 1 recites the abstract idea of shopping route planning, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 1 is a certain method of organizing human activity because generating the shopping route through the shopping environment using the updated shopping list, the determined user settings, and a community updated map for the shopping environment is managing personal behavior. Thus, representative claim 1 recites an abstract idea. 
Additionally, the recited limitations of claim 1 recite an abstract idea because they are considered to be mental processes. As described in the 2019 PEG, mental processes are “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. In this case, identifying a plurality of shopping list items to generate a shopping list for a user; processing an inventory image to identify a plurality of current inventory items located in an inventory of the user; generating the shopping route through the shopping environment using the updated shopping list, the determined user settings, and a community updated map for the shopping environment comprising community source location for a plurality of products in the shopping environment; and during a user traversal of the shopping route in the shopping environment, updating the community updated map with map updates received from the user comprising at least one location for a product in the shopping environment are types of judgment. Additionally, updating the shopping list according to the plurality of current inventory items by removing or reducing an amount of at least one item of the plurality of shopping list items in the shopping list based on an identified amount of the at least one item in the inventory image is a type of evaluation. Furthermore, determining user settings for generating a shopping route from a user shopping profile, wherein the user settings comprise a general user setting for shopping routes and a current user setting for a current shopping trip in a shopping environment, wherein the general user setting comprises at least one store section to avoid, and wherein the current user setting comprises an amount of time to spend in the shopping environment is a type of observation. Thus, claim 1 recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, claim 1 does not recite any additional elements. Therefore, claim 1 is not integrated into a practical application.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
In this case, claim 1 does not recite any additional elements. Therefore, the claim does not amount to significantly more than the abstract idea, and is thereby ineligible. 
Dependent claims 2-7 do not aid in the eligibility of independent claim 1. For example, claims 2-3, 5, and 7 merely further define the abstract limitations of claim 1. Additionally, claims 4 and 6 merely provide further embellishments of the limitations recited in independent claim 1. 
Furthermore, it is noted that dependent claims 2 and 7 include the additional elements of at least one of a peer device and a cloud based map repository. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to a general link to a particular technological environment or field of use. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant' s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to a general link to a particular technological environment or field of use.
Thus, dependent claims 2-7 are also ineligible.
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking a machine and article of manufacture, claims 8-14 and 15-20 remain only broadly and generally defined, with the claimed functionality paralleling that of claims 1-7. It is noted that claim 8 includes additional elements of a system comprising: one or more computer processors; and a memory containing a program which when executed by the computer processors performs an operation, and claim 15 includes additional elements of a computer program product, the computer program product comprising: a computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code executable by one or more computer processors to perform an operation. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to a general link of the use of the abstract idea to a particular technological environment or field of use. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant' s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to a general link of the use of the abstract idea to a particular technological environment or field of use. As such, claims 8-14 and 15-20 are rejected for at least similar rationale as discussed above.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-9, 12-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chachek et. al. (US 20200302510 A1, herein referred to as Chachek), in view of Signorelli et. al. (US 20140214547 A1, herein referred to as Signorelli), in further view of Eramian et. al. (US 20150095197 A1, herein referred to as Eramian).

Claim 1:
Chachek discloses:
A method comprising {Chachek: [0048] methods that generate and utilize Augmented Reality (AR)... for navigating}:
identifying a plurality of shopping list items to generate a shopping list for a user {Chachek: [0142] based on a scanning or imaging of the user's home or kitchen or pantry or food cabinet or fridge or freezer, the system may generate a list of products that are of interest to this particular user};
processing an inventory image {Chachek: [0142] based on a scanning or imaging of the user's home or kitchen or pantry or food cabinet or fridge or freezer};
determining user settings for generating a shopping route from a user shopping profile, wherein the user settings comprise a general user setting for shopping routes and a current user setting for a current shopping trip in a shopping environment, wherein the general user setting comprises at least one store section to avoid {Chachek: [0096] taking into account user's data, a user profile that indicates areas of interests... an analysis of past purchases... or predictions based on various parameters (i.e., general user settings); [0135] user may further indicate one or more filtering criteria (i.e., current user settings); [0073] avoiding a navigation route that includes Aisle 8 in it, since that aisle (Baby products) was not visited by user Bob in the past 90 days. Examiner interprets that past purchase history is analyzed to determine general user settings, which includes determining which aisles to avoid.}, and
generating the shopping route through the shopping environment using the shopping list, the determined user settings, and a community updated map for the shopping environment comprising community source location for a plurality of products in the shopping environment {Chachek: [0058] the Store Map 101, optionally represented as a planogram, representing therein not only the aisles and corridors in which users walk but also the actual real-time inventory and placement of items and products on the shelves of the store; [0074] navigation routes to an in-venue destination may be modified or generated by the system in order to intentionally include (or preclude) a particular route-segment or venue-segment or venue-region, due to one or more reasons or conditions; for example, dynamically navigating user Adam from Breads to Eggs in a route that avoids Aisle 5 because based on localization of users in the store, Aisle 5 is currently extremely crowded; [0071] analysis of the aggregation of user-specific routes and the more-common and less-common path segments across multiple users and across multiple visits to the same venue, enable the system to propose to a specific user navigation route(s)}; and
during a user traversal of the shopping route in the shopping environment, updating the community updated map with map updates received from the user comprising at least one location for a product in the shopping environment {Chachek: [0071] A Heat Map Generator/Routes Aggregator 131 may analyze the shopping routes of multiple users across multiple visits to the same venue; and may generate a “heat map” of the venue, indicating the most-popular and least-popular paths of travel that users in this venue exhibit over time; as well as locations-of-interest, or areas in the venue or particular shelves or products at which most users or many users... spend an increased time-period… analysis of the aggregation of user-specific routes and the more-common and less-common path segments across multiple users and across multiple visits to the same venue, enable the system to propose to a specific user navigation route(s)}.
Although disclosing a method for determining a shopping route in a retail store based on a shopping list, Chachek does not disclose:
processing an inventory image to identify a plurality of current inventory items located in an inventory of the user; 
updating the shopping list according to the plurality of current inventory items by removing or reducing an amount of at least one item of the plurality of shopping list items in the shopping list based on an identified amount of the at least one item in the inventory image; and
generating the shopping route through the shopping environment using the updated shopping list.
However, Signorelli teaches:
processing an inventory image to identify a plurality of current inventory items located in an inventory of the user {Signorelli: [0111] determine inventory levels via image analysis techniques… process the image data to determine various characteristics of the units of product 1160a-b in inventory}; 
updating the shopping list according to the plurality of current inventory items by removing or reducing an amount of at least one item of the plurality of shopping list items in the shopping list based on an identified amount of the at least one item in the inventory image {Signorelli: [0106] grocery list may be linked to…missing products (e.g. products not currently in the user’s possession…)…in appropriate quantities to allow the recipe to be completed; [0082] an indicator of a discount and/or other special pricing feature associated with the product; [0105] a listing of all current products and/or quantities on the user's grocery list … an excepted shopping cart price total based on prices. see also fig 8; [0087], [0111]. Examiner notes that updating the expected prices of the items in the shopping list based on discounts is interpreted as reducing an amount of at least one item.}; and
generating the shopping route through the shopping environment using the updated shopping list {Signorelli: [0134] predetermined shopping list routing (e.g. based on known locations of products in the store)}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included updating the shopping list as taught by Signorelli in the shopping route method of Chachek in order to predict inventory or replenishment purchase dates for a user’s home food stores (Signorelli: [0111]). In the instant case, Chachek evidently discloses determining a shopping route in a store based on a list that can be generated by scanning or imaging various food locations in one’s home. Signorelli is merely relied upon to illustrate the additional functionality of identifying the current inventory items and updating the shopping list based on the prices of the items. Moreover, since the elements disclosed by Chachek, as well as Signorelli, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.	
Additionally, Chachek nor Signorelli disclose:
wherein the current user setting comprises an amount of time to spend in the shopping environment.
Chachek does disclose a shopping environment (Chachek: [0048] a store, a superstore or megastore, a shopping mall, or the like.). 
However, Eramian teaches:
wherein the current user setting comprises an amount of time to spend in the environment {Eramian: [0016] other parameters may be selected by the user and used as a filter... Parameters such as... total time of the route}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included a filter for total route time as taught by Eramian in the in the shopping route method of Chachek in order to determine a user’s shortest travel route (Eramian: [0001]). In the instant case, Chachek evidently discloses determining a shopping route in a store based on a list and a community of users. Eramian is merely relied upon to illustrate the additional functionality of customizing routes based on the user’s filtered route time. Moreover, since the elements disclosed by Chachek, as well as Eramian, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.	

Claim 2:
Chachek, Signorelli, and Eramian teach the method of claim 1. Chachek further discloses:
prior to generating the shopping route and upon the user entering the shopping environment, receiving the community updated map for the shopping environment from at least one of a peer device in the shopping environment and a cloud based map repository {Chachek: fig 1, #151-153; [0055] each one of devices 151-153 may communicate over wireless link(s)… with server 150, which… may be located remotely (e.g., a cloud-computing server); [0056] A digital representation of a Store Map 101 is created by a Map Generator unit 102, which… may be generated based on a crowd-sourced effort of participating end-user devices; [0058] the Store Map 101… representing… the actual real-time inventory and placement of items and products; [0061] A user may be inside the store… and may utilize a smartphone… to request assistance with in-store navigation or wayfinding or route guidance.}, and
wherein updating the community updated map using the map updates received from the user further comprises:
processing at least one image received from the user to identify at least one product {Chachek: [0059] a Computer Vision unit 104 and/or an Optical Character Recognition (OCR) unit 105, which may be implemented as part of each such participating end-user device and/or as part of a remote server, may analyze an image or a captured frame, and may determine that it shows three boxes of “Corn Flakes”; and may optionally detect a logo or a brand-name};
determining a location of the at least one product {Chachek: [0059] a Computer Vision unit 104 and/or an Optical Character Recognition (OCR) unit 105… may optionally detect a logo or a brand-name which may be compared to or match with a list of product makers or product manufacturing; thereby enabling the system to determine which product is located in real life at which locations in the store.}; and
providing the location and identification of the at least one product to at least one peer device in the shopping environment {Chachek: [0060] indications on said map representation that associate between each location on the map and a particular product (or, a group of products) that are offered for sale at that particular real-life location; [0061] the smartphone or a cloud-based server may perform content analysis of the photo… and may thus recognize the input-portion indicating that the user is located near (and is facing) the Frosted Flakes and that he desires to go to the Milk shelf or department; [0062] Based on the user's input, the user's electronic device, locally and/or with the assistance of a remote server, may… determine a walking route from the current location to the destination}.

Claim 5:
Chachek, Signorelli, and Eramian teach the method of claim 1. Chachek does not disclose:
updating the shopping list according to a user input by adding a manual shopping list item to the shopping list or removing a shopping list item of the plurality of shopping list items from the shopping list based on the user input.
However, Signorelli teaches:
updating the shopping list according to a user input by adding a manual shopping list item to the shopping list or removing a shopping list item of the plurality of shopping list items from the shopping list based on the user input {Signorelli: fig 10, #1026c and 1026d; [0105] a third image enhancement 1026c may be provided to allow the user to quickly and easily add products to the grocery list and/or a fourth image enhancement 1026d may be provided to allow the user to quickly and easily remove products from the grocery list.}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included updating the shopping list as taught by Signorelli in the shopping route method of Chachek in order to predict inventory or replenishment purchase dates for a user’s home food stores (Signorelli: [0111]). In the instant case, Chachek evidently discloses determining a shopping route in a store based on a list that can be generated by scanning or imaging various food locations in one’s home and further updated by a user. Signorelli is merely relied upon to illustrate the additional functionality of identifying the current inventory items and updating the shopping list based on the prices of the items. Moreover, since the elements disclosed by Chachek, as well as Signorelli, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.	

Claim 6:
Chachek, Signorelli, and Eramian teach the method of claim 1. Chachek further discloses:
wherein generating the shopping route through the shopping environment comprises:
determining one or more user additional settings for the shopping route from at least one of a user shopping profile and user shopping route inputs {Chachek: [0096] a Smart Shopping Route Generator 116 may operate to generate, for the particular user, an in-store smart or efficient or short shopping route; based on purchase(s) history of the user, community suggestions, current discounts or coupons or promotions; and optionally by taking into account user's data, a user profile that indicates areas of interests (i.e., additional settings); [0080] Other suitable parameters (i.e., additional settings) may be utilized for queries (i.e., user shopping route inputs), and for constructing or tailoring results based on queries; for example, prices, price range, being on sale or at a discount, being part of a promotion}; and
generating the shopping route according to the additional user settings {Chachek: [0096] a Smart Shopping Route Generator 116 may operate to generate, for the particular user, an in-store smart or efficient or short shopping route}.

Claim 7: 
Chachek, Signorelli, and Eramian teach the method of claim 1. Chachek further discloses:
receiving at least one contemporaneous shopping route update from at least one peer device in the shopping environment {Chachek: [0058] the Store Map 101… representing… the actual real-time inventory and placement of items and products; [0067] The particular location of the user within the store or the venue, as derived from his portable device location via one or more of the above-mentioned methods or other methods or a combination of them, may further be used to construct a Shopping Route or a Traveling Route; [0074] navigation routes to an in-venue destination may be modified or generated by the system in order to intentionally include (or preclude) a particular route-segment or venue-segment or venue-region, due to one or more reasons or conditions. Examiner notes that the real-time location of a user being derived from the portable device is interpreted as receiving at least one contemporaneous shopping route update.};
determining one or more shopping parameters from the at least one contemporaneous shopping route update {Chachek: [0074] localization of users in the store, Aisle 5 is currently extremely crowded (e.g., has at least 15 persons in that aisle at this time)}; and
adjusting the shopping route according to the one or more shopping parameters {Chachek: [0074] dynamically navigating user Adam from Breads to Eggs in a route that avoids Aisle 5 because based on localization of users in the store}.

Regarding claims 8-9, 12-14; and 15-16, 18-20, claims 8-9 and 12-14 are directed to a system, while claims 15-16 and 18-20 are directed to a computer program product. Claims 8-9, 12-14; and 15-16, 18-20 recite limitations that are parallel in nature to those addressed above for claims 1-2 and 5-7, respectively, which are directed towards a method. Therefore, claims 8-9, 12-14; and 15-16, 18-20 are rejected for the same reasons as set forth above for claims 1-2 and 5-7, respectively. 
It is noted that claim 8 includes additional elements of:
A system comprising:
one or more computer processors; and
a memory containing a program which when executed by the computer processors performs an operation.
Chachek discloses:
A system comprising {Chachek: fig 1; [0054] a system 100}:
one or more computer processors {Chachek: [0195] The system(s) and/or device(s) of the present invention may optionally comprise… processors}; and
a memory containing a program which when executed by the computer processors performs an operation {Chachek: [0194] machine-readable code, which is stored on a non-transitory storage medium or non-transitory storage article… such that the program or code or instructions, when executed by a processor or a machine or a computer, cause such device to perform a method in accordance with the present invention}.
It is noted that claim 15 includes additional elements of:
A computer program product, the computer program product comprising:
a computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code executable by one or more computer processors to perform an operation.
Chachek discloses:
A computer program product, the computer program product comprising {Chachek: [0195] system(s) and/or device(s) of the present invention may optionally comprise, or may be implemented by utilizing suitable hardware components and/or software components}:
a computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code executable by one or more computer processors to perform an operation {Chachek: [0194] machine-readable code, which is stored on a non-transitory storage medium or non-transitory storage article… such that the program or code or instructions, when executed by a processor or a machine or a computer, cause such device to perform a method in accordance with the present invention}.


Claims 3-4, 10-11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chachek et. al. (US 20200302510 A1, herein referred to as Chachek), in view of Signorelli et. al. (US 20140214547 A1, herein referred to as Signorelli) and Eramian et. al. (US 20150095197 A1, herein referred to as Eramian), in further view of Slone et. al. (US 20130149675 A1, herein referred to as Slone).

Claim 3:
Chachek, Signorelli, and Eramian teach the method of claim 1. Chachek does not disclose:
receiving a shopping list image comprising a recipe from the user;
processing the shopping list image by:
identifying one or more shopping list items of the plurality of shopping list items from the recipe; and
identifying an item amount for the one or more shopping list items, and
adding the plurality of shopping list items to the shopping list by:
adding the identified one or more shopping list items from the recipe with the identified item amounts.
Chachek does disclose adding items to a shopping list by scanning an image (Chachek: [0142]).
However, Slone teaches:
receiving a shopping list image comprising a recipe from the user {Slone: fig 5A; [0086] an image of a recipe is acquired};
processing the shopping list image by:
identifying one or more shopping list items of the plurality of shopping list items from the recipe {Slone: fig 5A; [0087] the one or more ingredients are identified and standardized. The one or more ingredients may be identified by applying pattern matching or character matching techniques to the text file}; and
identifying an item amount for the one or more shopping list items {Slone: [0088] The one or more ingredients may also be standardized by mapping one or more amounts associated with the one or more ingredients… ingredient amounts may be binned or quantized into a discrete number of quantities}, and
adding the plurality of shopping list items to the shopping list by:
adding the identified one or more shopping list items from the recipe with the identified item amounts {Slone: [0083] identifying the exportation of particular ingredients associated with the particular recipe included within the electronic cookbook into a digital shopping list}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included adding items to the shopping list by taking a photo of a recipe as taught by Slone in the shopping route generation method of Chachek, Signorelli, and Eramian in order to determine an optimum recipe or set of recipes for a given set of recipe constraints (Slone: [0039]). In the instant case, Chachek, Signorelli, and Eramian evidently teach generating a shopping route in a store based on a shopping list. Slone is merely relied upon to illustrate the additional functionality of being able to add the ingredients of a recipe to the shopping list. Moreover, since the elements disclosed by Chachek, Signorelli, and Eramian, as well as Slone, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.	

Claim 4:
Chachek, Signorelli, Eramian, and Slone teach the method of claim 3. Chachek further discloses:
wherein the inventory image comprises an at least one image from at least one food storage area comprising {Chachek: [0142] based on a scanning or imaging of the user's home… the system may generate a list of products that are of interest to this particular user}:
a refrigerator, a freezer, a pantry, and one or more food storage containers {Chachek: [0142] scanning or imaging of the user's home or kitchen or pantry or food cabinet or fridge or freezer}.
Although disclosing imaging inventory of a user, Chachek does not disclose:
wherein processing the inventory image further comprises:
identifying one or more current inventory items of the plurality of current inventory items from the at least one image;
identifying an item amount for the one or more current inventory items;
and wherein updating the shopping list according to the plurality of current inventory items further comprises:
removing or reducing an amount for the identified one or more shopping list items with the identified item amounts from the shopping list when the one or more shopping list items are present in the one or more current inventory items.
Chachek does disclose shopping list items from an image (Chachek: [0142]).
However, Signorelli teaches:
wherein processing the inventory image further comprises:
identifying one or more current inventory items of the plurality of current inventory items from the at least one image {Signorelli: [0111] process the image data to determine various characteristics of the units of product 1160a-b in inventory};
identifying an item amount for the one or more current inventory items {Signorelli: [0111] process the image data to determine various characteristics of the units of product 1160a-b in inventory--e.g… quantities};
and wherein updating the shopping list according to the plurality of current inventory items further comprises:
removing or reducing an amount for the identified one or more shopping list items with the identified item amounts from the shopping list when the one or more shopping list items are present in the one or more current inventory items {Signorelli: [0106] grocery list may be linked to…missing products (e.g. products not currently in the user’s possession…)…in appropriate quantities to allow the recipe to be completed; [0082] an indicator of a discount and/or other special pricing feature associated with the product; [0105] a listing of all current products and/or quantities on the user's grocery list … an excepted shopping cart price total based on prices. Examiner notes that updating the expected prices of the items in the shopping list based on discounts is interpreted as reducing an amount of at least one item.}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included updating the shopping list as taught by Signorelli in the shopping route method of Chachek in order to predict inventory or replenishment purchase dates for a user’s home food stores (Signorelli: [0111]). In the instant case, Chachek evidently discloses determining a shopping route in a store based on a list that can be generated by scanning or imaging various food locations in one’s home. Signorelli is merely relied upon to illustrate the additional functionality of identifying the current inventory items and updating the shopping list based on the prices of the items. Moreover, since the elements disclosed by Chachek, as well as Signorelli, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.	

Regarding claims 10-11, claims 10-11 are directed to a system. Claims 10-11 recite limitations that are parallel in nature to those addressed above for claims 3-4, which are directed towards a method. Therefore, claims 10-11 are rejected for the same reasons as set forth above for claims 3-4, respectively. 

Claim 17:
Chachek, Signorelli, and Eramian teach the method of claim 15. Chachek further discloses:
wherein the inventory image comprises an at least one image from at least one food storage area comprising {Chachek: [0142] based on a scanning or imaging of the user's home… the system may generate a list of products that are of interest to this particular user}:
a refrigerator, a freezer, a pantry, and one or more food storage containers {Chachek: [0142] scanning or imaging of the user's home or kitchen or pantry or food cabinet or fridge or freezer}.
Although disclosing imaging and identifying inventory of a user, Chachek does not disclose:
receiving a shopping list image comprising a recipe from the user;
processing the shopping list image by:
identifying one or more shopping list items of the plurality of current inventory items from the recipe; and
identifying an item amount for the one or more shopping list items;
adding the plurality of shopping list items to the shopping list by:
adding the identified one or more shopping list items from the recipe with the identified item amounts.
However, Slone teaches:
receiving a shopping list image comprising a recipe from the user {Slone: fig 5A; [0086] an image of a recipe is acquired};
processing the shopping list image by:
identifying one or more shopping list items of the plurality of current inventory items from the recipe {Slone: fig 5A; [0087] the one or more ingredients are identified and standardized. The one or more ingredients may be identified by applying pattern matching or character matching techniques to the text file}; and
identifying an item amount for the one or more shopping list items {Slone: [0088] The one or more ingredients may also be standardized by mapping one or more amounts associated with the one or more ingredients… ingredient amounts may be binned or quantized into a discrete number of quantities}, and
adding the plurality of shopping list items to the shopping list by:
adding the identified one or more shopping list items from the recipe with the identified item amounts {Slone: [0083] identifying the exportation of particular ingredients associated with the particular recipe included within the electronic cookbook into a digital shopping list}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included adding items to the shopping list by taking a photo of a recipe as taught by Slone in the shopping route generation method of Chachek in order to determine an optimum recipe or set of recipes for a given set of recipe constraints (Slone: [0039]). In the instant case, Chachek evidently discloses generating a shopping route in a store based on a shopping list. Slone is merely relied upon to illustrate the additional functionality of being able to add the ingredients of a recipe to the shopping list. Moreover, since the elements disclosed by Chachek, as well as Slone, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.
Additionally, Chachek does not disclose:
wherein processing the inventory image further comprises:
identifying one or more current inventory items of the plurality of current inventory items from the at least one image;
identifying an item amount for the one or more current inventory items;
and wherein updating the shopping list according to the plurality of current inventory items further comprises:
removing or reducing an amount for the identified one or more shopping list items with the identified item amounts from the shopping list when the one or more shopping list items are present in the one or more current inventory items.
However, Signorelli teaches:
wherein processing the inventory image further comprises:
identifying one or more current inventory items of the plurality of current inventory items from the at least one image {Signorelli: [0111] process the image data to determine various characteristics of the units of product 1160a-b in inventory};
identifying an item amount for the one or more current inventory items {Signorelli: [0111] process the image data to determine various characteristics of the units of product 1160a-b in inventory--e.g… quantities};
and wherein updating the shopping list according to the plurality of current inventory items further comprises:
removing or reducing an amount for the identified one or more shopping list items with the identified item amounts from the shopping list when the one or more shopping list items are present in the one or more current inventory items {Signorelli: [0106] grocery list may be linked to…missing products (e.g. products not currently in the user’s possession…)…in appropriate quantities to allow the recipe to be completed; [0082] an indicator of a discount and/or other special pricing feature associated with the product; [0105] a listing of all current products and/or quantities on the user's grocery list … an excepted shopping cart price total based on prices. Examiner notes that updating the expected prices of the items in the shopping list based on discounts is interpreted as reducing an amount of at least one item.}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included updating the shopping list as taught by Signorelli in the shopping route method of Chachek in order to predict inventory or replenishment purchase dates for a user’s home food stores (Signorelli: [0111]). In the instant case, Chachek evidently discloses determining a shopping route in a store based on a list that can be generated by scanning or imaging various food locations in one’s home. Signorelli is merely relied upon to illustrate the additional functionality of identifying the current inventory items and updating the shopping list based on the prices of the items. Moreover, since the elements disclosed by Chachek, as well as Signorelli, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.	
	



Response to Arguments
With respect to the rejections under 35 U.S.C. 112, Applicant’s amendments render the rejections moot. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments. 

With respect to the rejection under 35 U.S.C. 101, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection are necessitated by Applicant’s amendments.

With respect to pages 12-13 of the Remarks, Applicant argues “the claims recite a specific technical solution for generating and administering an individualized shopping experience with an updated shopping list and associated shopping route in a shopping environment, where the shopping route utilizes up to date location information provided by a peer network, and thus not an abstract idea, and are eligible.” However, Examiner respectfully disagrees.
As explained in the 2019 PEG and October 2019 PEG Update, key concepts were extracted and synthesized in order to identify groupings of abstract ideas. One of those groupings was “certain methods of organizing human activity,” which is defined to include “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions),” which can include certain activity between a person and a computer. Another grouping is “mental processes,” which is defined to include limitations that can practically be performed in the human mind or with a physical aid, including, for example, observations, evaluations, judgments, and opinions. The final grouping is “mathematical concepts,” which is defined to include mathematical relationships, mathematical formulas or equations, and mathematical calculations.
In this case, claim 1 recites certain methods of organizing human activity because the claim recites managing personal behavior in the form of generating a route for a user to traverse during a shopping trip. This is managing personal behavior because the user traversing the route is following instructions. The claims also recite sales activities because the claim recites generating and updating a shopping list which is then used to generate a shopping route in a shopping environment. “Sales activities” is a broad term that encompasses activities that are related to sales, and shopping is a sales activity. 
Additionally, claim 1 recites mental processes because the claim recites observations, judgements, and evaluations. As identified above, steps such as identifying, processing, updating, determining, and generating can practically be performed in the human mind or with aid of pen and paper. A human can reasonably identify items to generate a shopping list, process an image to identify current inventory items, update the shopping list based on the current inventory items, determine user settings from a user shopping profile, generate a shopping route based on the items, settings, and a map, and update the map during traversal of the shopping route. Thus, the claims recite a mental process.
In conclusion, the claims recite an abstract idea, namely they recite both certain methods of organizing human activity and mental processes, and the rejection is maintained in this aspect.

With respect to pages 13-14 of the Remarks, Applicant argues “the claims integrate the alleged abstract idea into a practical application, and are therefore patent eligible” because “[t]he amended claims recite a specific technical solution for generating and administering an individualized shopping experience with an updated shopping list and associated shopping route in a shopping environment using updated location information from a peer network and settings for generating the shopping route.” However, Examiner respectfully disagrees.
The October 2019 Update to Subject Matter Eligibility provided guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the October 2019 Update states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” The guidance states that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art,” and that, “conversely, if the specification explicitly sets forth an improvement but in a conclusory manner…the examiner should not determine the claim improves technology.” That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. 
Looking to the specification is a standard that the courts have employed when analyzing claims as it relates to improvements in technology. For example, in Enfish, the specification provided teaching that the claimed invention achieves benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). Additionally, in Core Wireless the specification noted deficiencies in prior art interfaces relating to efficient functioning of the computer. Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018). With respect to McRO, the claimed improvement, as confirmed by the originally filed specification, was “…allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters…’” and it was “…the incorporation of the claimed rules, not the use of the computer, that “improved [the] existing technological process” by allowing the automation of further tasks”. McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016).
In this case, claims 1-20 provide no explanation of an improvement to the functioning of a computer or other technology. Rather, the claims focus “on a process that qualifies as an ‘abstract idea'  for which computers are invoked merely as a tool”. Id citing Enfish at 1327, 1336. This is reflected in paragraphs [0001]-[0003] and [0023]-[0027] of Applicant’s specification, which describe Applicant’s claimed invention is directed toward solving problems such as helping a customer navigate a shopping environment to find their desired products. Although the claims include computer technology, such elements are merely peripherally incorporated in order to implement the abstract idea. This is unlike the improvements recognized by the courts in cases such as Enfish, Core Wireless, and McRO. 
Unlike precedential cases, neither the specification nor the claims of the instant invention identify such a specific improvement to computer capabilities. The instant claims are not directed to improving “the existing technological process” but are directed to improving the commercial and mental task of navigating a store while shopping. The claimed process, while arguably resulting in efficient navigation through a store, is not providing any improvement to another technology or technical field as the claimed process is not, for example, improving the processor and/or computer components that operate the system. Rather, the claimed process is utilizing different data while employing generic computer components to improve shopping in a store, i.e. certain methods of organizing human activity and mental process. As such, the claims do not recite specific technological improvements, and the rejection is maintained in this aspect.

With respect to pages 14-15 of the Remarks, Applicant argues “the claims satisfy step 2B of the Office Guidance by claiming inventive steps that amount to significantly more than a patent upon an abstract idea” because “the claims recite an inventive concept by requiring a specific set of ordered steps that go beyond the abstract idea identified by the district court and improve upon the prior art,” similar to CosmoKey.  However, Examiner respectfully disagrees.
The 2019 PEG states that “examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether they provide an inventive concept.” An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp. Pty. Ltd. v. CLS Bank Int'l., 573 U.S. 208 at 27-18, 110 USPQ2d at 1981 (2014). 	 
Referring to CosmoKey, the claims of the ‘903 patent were deemed eligible because “the claims recite an inventive concept by requiring a specific set of ordered steps that go beyond the abstract idea identified by the district court and improve upon the prior art by providing a simple method that yields higher security.” CosmoKey Solutions., GMBH v. Duo Security, LLC, No. 2020-2043, 2021 U.S. App. LEXIS 29808, at *18-19 (Fed. Cir. Oct. 4, 2021). The court determined that the claims recite an improvement to computer or network security that overcomes hacking problems, which can constitute “a non-abstract computer-functionality improvement if done by a specific technique that departs from earlier approaches to solve a specific computer problem.” Id citing CosmoKey.
As required by Step 2B, an “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to the judicial exception. However, in the instant case, the claims do not amount to significantly more than the abstract idea because, like Alice, each step of the claims “does no more than require a generic computer to perform generic computer functions,” and the recited hardware is “purely functional and generic.” Id citing Alice, 573 U.S. at 225-26, 110 USPQ2d at 1984-85. Each additional element in the instant claims is recited at a high level of generality, and the combination of at least one peer device and a cloud based map repository with generic computing elements does no more than generally link the abstract idea to a particular technological environment or field of use.  
Furthermore, unlike CosmoKey, the claims do not recite an improvement to computer or network security to overcome hacking problems. Overall, the claims do not recite a specific technique that departs from earlier approaches to solve a specific computer problem. Instead, the claims focus on improving store navigation by managing personal behavior, which is an abstract idea. Claims 1-20 do not provide any improvement to another technology or technical field as the claimed process is not, for example, improving the processor and/or computer components that operate the system. Rather, the claimed process is utilizing different data while employing generic computer components to improve managing personal behavior in a retail shopping environment and sales by helping shoppers efficiently navigate said shopping environment to find products for purchase. Therefore, the claims do not amount to significantly more than the abstract idea, and the rejection is maintained in this aspect.
	

With respect to the rejections under 35 U.S.C. 103, Applicant’s arguments have been considered and are persuasive. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hagemann (US 20200082457 A1) was used to understand other methods of store navigation, specifically by receiving user preferences for items of interest and items to avoid.
Saraswat (US 20140095063 A1) was used to understand other methods of store navigation, specifically by analyzing user purchase history to make route and item recommendations.
Murphy (2019 NPL) was used to understand other methods for tracking items in a grocery list, specifically how one technology sorts the items based on their location in the store.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BARLOW/            Examiner, Art Unit 3625                                                                                                                                                                                            
/ALLISON G WOOD/            Primary Examiner, Art Unit 3625